Citation Nr: 0117533	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-23 283	)	DATE
	)
	)


THE ISSUE

Whether a March 23, 2000 decision of the Board of Veterans' 
Appeals which granted an earlier effective date of July 19, 
1991, but not earlier, for the cause of the veteran's death 
should be revised on the basis of clear and unmistakable 
error (CUE).


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active military service from February 1973 
until he died by drowning, during service, on August 20, 
1978.  


FINDINGS OF FACT

1.  A March 23, 2001 Board decision granted an earlier 
effective date of July 19, 1991 for the cause of the 
veteran's death, but not earlier.  

2.  The Board's decision of March 23, 2001 was supported by 
the evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions extant at the 
time were ignored or incorrectly applied.  


CONCLUSION OF LAW

The March 23, 2001 Board decision granting an earlier 
effective date of July 19, 1991, but not earlier, for the 
cause of the veteran's death did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1400 thru 
20.1411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a) (West Supp. 1999).  Review to 
determine whether CUE exists in a case may be instituted by 
the Board on its own motion, or upon request of a claimant at 
any time after the decision is made.  38 U.S.C.A. § 7111(c) 
and (d). 

Motions for review of Board decisions on the grounds of CUE 
are adjudicated pursuant to regulations published by VA in 
January 1999.  38 C.F.R. §§ 20.1400-1411 (2000).  According 
to the regulations, CUE is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  38 C.F.R. § 20.1403(a).  Generally, CUE 
is present when either the correct facts, as they were known 
at the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  Ibid.  Review for CUE in a prior Board decision 
must be based on the record and the law that existed when the 
decision was made.  38 C.F.R. § 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made; if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. 
§ 20.1403(c).  Examples of situations that are not clear and 
unmistakable include the following: (1) Changed diagnosis.  A 
new diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) Duty to assist.  The 
Secretary's failure to fulfill the duty to assist under 38 
U.S.C.A. § 5107(a); and, (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).  Moreover, CUE does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

38 C.F.R. § 20.1404(b) had provided that non-specific 
allegations of CUE, such as failure to follow regulations, 
failure to give due process, and other general, non-specific 
allegations of error are examples of allegations that would 
not meet pleading requirements and in such cases a motion for 
revision of a Board decision based on such alleged CUE would 
be denied.  In turn, 38 C.F.R. § 20.1409(c) provided that 
such a denial would be final.  However, in Disabled American 
Veterans, et. al, v. Gober, 234 F.3d 682 (2000) the United 
States Court of Appeals for the Federal Circuit held that 38 
C.F.R. § 20.1404(b), in conjunction with § 20.1409(c), 
operated to prevent Board review of any CUE claim that is the 
subject of a motion that is denied for failure to comply with 
the filing and pleading requirements of the rule codified at 
38 C.F.R. § 20.1404(b).  This was contrary to the requirement 
of 38 U.S.C. § 7111(e) that a CUE claim "shall be decided by 
the Board on the merits."  

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the current 
requirements for a viable claim of clear and unmistakable 
error that the United States Court of Appeals for Veterans 
Claims has defined for claims of CUE in rating decisions.  
See Russell v. Principi, 3 Vet. App. 310 (1992) (en banc); 
Damrel v. Brown, 6 Vet. App. 242 (1994). Fugo v. Brown, 6 
Vet. App. 40 (1993), en banc review denied, 6 Vet. App. 162 
(1994); Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); see also Crippen v. Brown, 9 
Vet. App. 412 (1996) and Berger v. Brown, 10 Vet. App. 166 
(1997).  

History of the Case

The March 23, 2001 Board decision reached the following 
findings of fact:  

1.  The veteran died in service in August 1978. 

2.  Thereafter, a claim for service connection for 
the cause of the veteran's death on behalf of the 
appellant was not received until July 19, 1991. 

3.  In May 1998, the appellant was recognized as 
the veteran's surviving spouse for VA purposes. 

Based upon those findings of fact, the March 23, 2001 Board 
decision reached the following conclusion of law:  

The criteria for an effective date of July 19, 
1991, for service connection for the cause of the 
veteran's death have been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.152, 
3.155, 3.400(c).  

Analysis

Initially, the Board notes that additional evidence, some of 
which is new, has been added to the claims file since the 
March 2000 Board decision consisting of, in part, statements 
of the moving party that were not previously on file at the 
time of the March 2000 Board decision and copies of her 
medical bills.  However, since these were not previously on 
file they may not be considered in adjudicating the motion 
for revision based on alleged CUE.  38 C.F.R. § 20.1403(a).  
Also submitted were copies of service department records, 
some of which relate to the manner and an investigation of 
the veteran's death, and some of which list the moving party 
as the veteran's ex-wife.  

Among the allegations are arguments that an earlier effective 
date prior to 1991 should be awarded in order to compensate 
that moving party for medical expenses incurred since 1978 or 
to retroactively make her eligible for outstanding benefits 
under the CHAMPUS Program.  Also, it is alleged that stress 
from not having been entitled to VA benefits since 1978 in 
some way caused or contributed to the development of moving 
party's hypertension and kidney disease.  However, even if 
the Board were to assume that the moving party could be 
compensated, as alleged, this matter was not before the Board 
at the time of the March 2000 decision and, thus, may not be 
addressed herein.  

While the moving party disagrees with the conclusions reached 
in the March 2000 Board decision in not awarding an effective 
date retroactive to 1978 for the cause of the veteran's 
death, a mere disagreement with the conclusion reached in a 
Board decision, without more, does not rise to the level of 
an allegation of CUE error under the cited regulations.  To 
the extent that such an allegation implicitly constitutes a 
disagreement with how the facts were weighed it is not a 
valid basis for CUE under the regulations.  

There is no allegation that the Board in 2000 failed to apply 
governing statutes or regulations or improperly applied 
governing statutes or regulations.  Rather, the allegations 
of CUE are factually driven arguments that simply addressed 
what is averred to be the greater probative value of the 
favorable evidence, particularly as to the validity of her 
putative second divorce from the veteran in March 1978.  
However, in addressing CUE in a prior Board decision the 
Board may not reweigh the evidence.  Any CUE must be manifest 
and not based on a mere disagreement with how the evidence 
was weighed which, unfortunately, is the thrust of the 
allegations of CUE in this case.  38 C.F.R. § 20.1403(d).

The moving party has alleged that there was fraud on the part 
of some personnel in the Defense Department concerning 
information pertaining to her putative second divorce from 
the veteran in 1978 and on the part of a now deceased 
attorney.  

As to Defense Department Personnel, her allegations of fraud 
are, at best, vague and consist of no more than references to 
service department records listing her as the veteran's ex-
wife.  Moreover, the March 2000 Board decision reflects on 
its' face that it was predicated primarily upon documentation 
submitted by the moving party and not information somehow 
obtained from the Defense Department, to include any service 
documentation purporting to state that she was the veteran's 
ex-wife.  Equally vague are her allegations of some coercion 
by personnel of the Defense Department in the filing of her 
claim, and that the Department of Defense had improperly 
filed her claim in her behalf, in 1978.  

As to fraud by an attorney, this is an apparent reference to 
her prior allegation addressed in the March 2000 Board 
decision that the attorney who represented her in the 1978 
divorce proceeding has fraudulently represented to the Court 
that she had resided in Mississippi for six months prior to 
the divorce, particularly in light statement from 
acquaintances that she had not properly resided for the 
purpose of jurisdiction for the divorce.  However, as the 
Board noted in the March 2000 decision, that attorney had 
indicated as late as October 1998 that she would have to 
commit perjury in alleging she had not been a proper resident 
in Mississippi, contrary to her sworn oath in her 1978 
complaint for divorce.  The continued allegations that even 
this statement by the attorney was fraudulent are not 
persuasive.  This is also true as to the allegation that this 
attorney fraudulently stated to the military service that she 
was the veteran's ex-wife.  All of these allegations of fraud 
would require finding that the moving party's credibility 
outweighed other evidence on file and, thus, an impermissible 
reweighing of the evidence.  

In sum, the moving party's continued allegations of fraud 
were adequately addressed in the March 2000 Board decision 
and the Board may not now reweigh the evidence with respect 
to alleged fraud.  

The Board found that it was not until July 19, 1991 that the 
moving party made it clear that she was applying for benefits 
in her own behalf.  In this regard, the Board notes that the 
original claim in 1978 specifically listed, as the name of 
the claimant, the moving party "(for children)" and 
indicated that she had divorced the veteran for the second 
time on March 29, 1978 and, in addition, she attached a copy 
of a March 29, 1978 divorce decree finalizing her divorce and 
stating that she had been a "bona fide resident" of the 
State of Mississippi for more than six months prior to filing 
for divorce.  While that divorce decree was later considered 
to be void, based on a 1998 Memorandum of the Regional 
Counsel of the VA Mississippi Regional Office which relied on 
a 1987 Mississippi case (nine years after the 1978 claim), 
the fact remains that there was sufficient evidence on file 
in 1978 for the Board to conclude in the March 2000 decision 
that in 1978 she did not file a claim for death benefits on 
her own behalf.  This is particularly true in light of the 
fact that there is nothing to suggest that it was anything 
other than the moving party's own free will that led her to 
file the claim and to submitted the 1978 divorce decree and 
the waiver of process executed by the veteran.  

As to this waiver, the March 2000 Board decision adequately 
addressed the contentions raised as to this waiver, including 
the fact that documents obtained from the state court 
(following to an October 1997 Board remand) did not include 
any stay of proceeding based on the Soldiers' and Sailors' 
Civil Relief Act and the fact that the moving party had 
refused to provided a copy of such document, which she 
allegedly had in her possession.  

In this case there is no other allegation of error of fact or 
law in the March 23, 2000 Board decision.  In sum, it is not 
undebatable that the March 23, 2000 Board decision was 
erroneous in not awarding an effective date prior to July 19, 
1991 for the cause of the veteran's death.  Accordingly, the 
motion for revision of the March 2000 Board decision must be 
denied.  In reaching this decision the doctrine of the 
favorable resolution of doubt is not applicable.  



ORDER

The motion for revision of the March 23, 2001 Board decision 
on the grounds of CUE is denied.  



_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

 



